Atkinson, J.
The only prayers in the petition are for specific performance and general relief. Hence the only relief that can ' be granted under this petition would be that connected with the specific prayer. See Sapp v. Williamson, 128 Ga. 743, 58 S. E. 451. It is therefore only to be determined whether under the allegations of the petition the plaintiff was entitled to a decree for specific performance of the contract contained in the bond for titles. This was a mere executory contract of the infant. The contracts of an infant g.re voidable, except for necessaries. Civil Code, § 3648. If an infant, by permission of his parent or guardian, or by permission of law, engages in any business as an adult, he is bound for all the contracts connected with the business. Civil Code, §3650. But a mere single transaction by an infant does not constitute him one engaged in a business. If an infant, with the consent of a parent, were engaged, in the business of buying and selling real estate, and there were no question about the fact that such was his occupation, he would be unquestionably bound by the contracts relating to that business; but that is not this case. The infant was engaged in no business whatever. A? far as can be determined from the averments of the petition, he was at home with his mother. He was desirous of obtaining a professional education to fit him for business, but he was at the time engaged in no business. The contract in question was simply one isolated transaction not connected with any occupation or business whatever. Southern Cotton Oil Co. v. Dukes, 121 Ga. 788 (7).
But it is said -that the law declares that if an infant receives property, or other valuable consideration, and after arrival at age retains possession of such property or enjoys the proceeds of such valuable consideration, this is such a ratification of the contract as will bind him. Civil Code, §3648. If an infant makes a contract, either executory or executed, and receives the consideration in whole or in part during his minority and disposes of the same before his majority, either by losing, expending, or squandering it, this is nothing more than the law anticipates of him, and he will not be required to make any tender of the amount so disposed of before repudiating the contract which he made during his infancy. *511Southern Cotton Oil Co. v. Dukes, 121 Ga. 788 (5). But if, upon arrival at majority,, he has in his possession either the exact consideration that he received during infancy or any substantial part of the same, or property which is purchased with such consideration, that is, if he has then anything of a substantial nature into which can be traced the proceeds of the contract made during his infancy, then neither law, equity, nor good conscience will permit him to repudiate his contract and retain that which is the fruits of the contract. But it must appear that'the infant after attaining majority, retains possession and control of something which is tangible, which has become his property as a result of his having used the consideration paid to him under the contract made while he was an infant. If he expends the amount in the purchase of food and the food is consumed, the principle alluded to would have no application; and so, if he used the land in the purchase of an education, which is a thing of value in a sense, but is intangible, the principle would have no application. 2 Warvelle on Vendors (2d ed.), §860. Under the averments of the petition, the infant was not required to make any tender as a condition to his repudiating the contract on his arrival at his majority. It distinctly appears from the averments of the- petition that he had none of the money that he had received; for it is alleged that ho had expended all of it. There is no allegation that he had in his possession any property which was purchased with the money which had been paid to him. It is true that it is alleged that the money was expended by the infant in taking a course in a dental college; but what he acquired in this way was not property within the meaning of the rule requiring that he should pay back the value of the property which he had acquired as a result of the contract. It may he that the education thus received would be of value to him, but it is not a thing of value within the ordinary meaning of that term, and the law does not require him to estimate its value and tender the amount of the estimate thus made. ' See, in this connection, Timmerman v. Stanley, 123 Ga. 850. Under no view of the case was the plaintiff entitled to a decree for specific performance, and the court did not err in dismissing the case for the réason that no cause of action was set forth.

Judgment affirmed.


All the Justices concur, except Holden. J., who did not preside.